DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on December 29, 2021 with respect to amended independent claims 1 have been fully considered and are persuasive. Based on the Applicant's amendments, the Claim Objections and 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 09/29/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-4 and 6-23 are allowed. Claim 5 was canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for vehicle-to-X (V2X) communication in a wireless communication system, the method performed by a V2X user equipment (UE) and comprising: receiving configuration information regarding a latency requirement for V2X communication; determining, among a pool of resources, a first resource for the V2X UE to perform a V2X transmission; determining whether the V2X transmission on the first resource would satisfy the latency requirement; and based on a determination that the V2X transmission on the first resource would not satisfy the latency requirement: performing a resource re-selection procedure for the V2X UE to select a second resource for the V2X transmission; transmitting a first scheduling assignment (SA) comprising information providing notification that the previously selected first resource will not be used for V2X transmission; and performing the V2X transmission on the second resource.

Regarding amended independent claim 1, the closest prior art of Yu discloses a method performed by a user device operating in a device-to-device mode located in a wireless network (Yu, Fig. 1, Fig. 3, [0040]). Yu further discloses that the transmitting UE may detect a resource release condition for a receiving UE, where the transmitting UE detects an end of a channel holding period which is used for D2D transmissions when the transmitting UE obtains or re-obtains the channel (Yu, Fig. 3, [0044], [0046] condition A1, [0048] condition A2, [0050] condition A5). The UE also identifies a last scheduling announcement for the channel holding period, and detects a transmission problem, in order to determine whether the transmission of D2D data is possible on the resources reserved during the channel holding period. The resources to perform the D2D transmissions are reserved during step 316 and used during the channel holding period (Yu, [0042]). The transmitting UE transmits a message via the wireless channel to the receiving UE indicating the release of the reserved resources since events were detected, which make the D2D transmissions not possible via the reserved resources (Yu, Fig. 3, [0042] ln 1-5, [0044], [0045], [0046], [0052]).

Regarding amended independent claim 1, the closest prior art of Yasukawa discloses that the D2D operation is enhanced to realize V2X operation for D2D data. A transmitting D2D UE performs the V2X operation (Yasukawa, Fig. 1, [0005], [0053], [0147], [0170], [0172]-[0174], [0177], [0180]). The transmission side UE transmits to the reception side UE information indicating that the periodically allocated (reserved) resources have been released via a control channel. The transmission side UE performs the indication using D2D control information. The control information is a Scheduling Assignment (SA), where the control information is transmitted in a control channel (PSCCH).

Regarding amended independent claim 1, the closest prior art of Guo discloses that a D2D cluster (i.e. CH) listens to resource utilization (RU) signaling from other UEs or D2D (Gao, Fig. 3, [0059] S120, [0060] ln 1-5, [0062] S130, [0063], [0065], [0067]-[0068]). When there is no suitable resources detected in the resource pool (NO route in step 130), the CH proceeds to step S160 where other resource pool is determined to have suitable resources left. Then the method proceeds to steps S140-150, where resources are selected/reserved for D2D communication and an RU signaling is transmitted to other CHs indicating its own current resource utilization with the updated other resource pool determined to be free.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for vehicle-to-X (V2X) communication in a wireless communication system, the method performed by a V2X user equipment (UE) and comprising: 
receiving configuration information regarding a latency requirement for V2X communication; 
determining, among a pool of resources, a first resource for the V2X UE to perform a V2X transmission; 
determining whether the V2X transmission on the first resource would satisfy the latency requirement; and
based on a determination that the V2X transmission on the first resource would not satisfy the latency requirement:
performing a resource re-selection procedure for the V2X UE to select a second resource for the V2X transmission;
transmitting a first scheduling assignment (SA) comprising information providing notification that the previously selected first resource will not be used for V2X transmission; and 
performing the V2X transmission on the second resource” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 13 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473